ORDER

Upon consideration of the Joint Petition for Disbarment by Consent filed here and pursuant to Maryland Rule 16-772, it is this 7th day of April, 2005,
ORDERED, by the Court of Appeals of Maryland, that Bruce Leslie Richardson be, and he is hereby, disbarred by consent from the further practice of law in the State of Maryland; and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Bruce Leslie Richardson from the register of attorneys, and pursuant to Maryland Rule 16-772(d) shall certify that to the Trustees of the Client Protection Fund of the Bar of Maryland and the Clerks of all judicial tribunals in this State.